94 S.E.2d 844 (1956)
244 N.C. 693
STATE
v.
Claude EDMUNDSON, Harvey Barfield, McKinley Braswell and Lee Harvey.
No. 290.
Supreme Court of North Carolina.
October 31, 1956.
*845 Edmundson & Edmundson, Goldsboro, for defendants-appellants.
George B. Patton, Atty. Gen., Samuel Behrends, Jr., Asst. Atty. Gen., for the State.
PER CURIAM.
Defendants challenge the ruling of the trial court in denying their motions made in Superior Court for judgment as of nonsuit. Suffice it to say, in this connection, the Court holds the evidence offered by the State, taken in the light most favorable to the State, as is done when considering demurrer to the evidence, G. S. § 15-173, is sufficient to take the case to the jury and to support the verdict of guilty as to each defendant. See State v. Jaynes, 198 N.C. 728, 153 S.E. 410; State v. McLamb, 235 N.C. 251, 69 S.E.2d 537, and cases cited.
The motion of defendant McKinley Braswell for certiorari is denied. The case on appeal reveals evidence of an alleged confession by him, and that he did not move for judgment as of nonsuit or for a directed verdict.
Under the state, G.S. § 18-4, as interpreted and applied in cases cited above, it is held that in the judgment from which defendants appeal, there is no error.
(Note: The use of abbreviations, such as "J. P." for "justice of the peace", "P. N. G." for "pleads not guilty", and the like, in court pleadings, minutes, judgments and records is not approved. See Edwards v. Edwards, 235 N.C. 93, 68 S.E.2d 822.
No error.
JOHNSON, J., not sitting.